Order, Supreme Court, New York County (Edwin Torres, J.), entered on or about March 3, 2005, which denied defendant’s CPL 440.20 motion to set aside a sentence imposed pursuant to a judgment of the same court (Nicholas Figueroa, J.), rendered July 25, 1996, convicting defendant, after a jury trial, of two counts of robbery in the first *384degree and two counts of robbery in the second degree, and sentencing him, as a second felony offender, to two terms of 8V2 to 17 years and two terms of 7 to 14 years, to be served concurrently, unanimously reversed, on the law, the motion granted and the sentences for each of the first-degree robbery convictions reduced to 7V2 to 15 years.
As the People concede, defendant should be resentenced as indicated because the sentencing court relied on a misinterpretation of Penal Law § 70.30 (3). Concur—Tom, J.P., Andrias, Friedman, Williams and Sweeny, JJ.